UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6680



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN FITZGERALD PRESCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
95-323-PJM)


Submitted:   January 22, 1998             Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Fitzgerald Prescott, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Andrew Clayton White, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland; Steven Michael Dettelbach,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for a new trial based on his allegations of newly discovered

evidence, the prosecutor's knowing use of perjured testimony, and

the government's violation of the disclosure requirements of Brady
v. Maryland, 373 U.S. 83 (1963), and the Jencks Act, 18 U.S.C.

§ 3500 (1994). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Prescott, No. CR-

95-323-PJM (D. Md. Apr. 2, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2